      Case: 1:20-cv-05798 Document #: 1 Filed: 09/29/20 Page 1 of 11 PageID #:1




                            IN THE UNITED STATES DISTRICT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

PATRICK JONES, JR.                                    )
                                                      )
                      Plaintiff,                      )
                                                      )
                      v.                              )       Case No.
                                                      )
THE LAKE COUNTY SHERIFF’S OFFICE                      )
and LAWRENCE E. OLIVER, in his individual             )
capacity,                                             )
                                                      )
                       Defendants.                    )
                                                      )

                                          COMPLAINT

       Plaintiff, Patrick Jones, Jr. (“Plaintiff” or “Mr. Jones”), by his attorneys, The Law Offices

of Ruth I. Major, P.C., for his Complaint against Defendants, the Lake County Sheriff’s Office

(“Defendant Sheriff’s Office”) and Lawrence E. Oliver (“Defendant Oliver”, an individual

(hereinafter collectively referred to as “Defendants”), alleges as follows:

                                        INTRODUCTION

       1.      Patrick Jones was employed by Defendant, the Lake County Sheriff’s Office, where

he attended the Police Training Institute (the “Police Training Institute”) at the University of

Illinois Urbana-Champaign as a recruit. At the suggestion of his instructors, Mr. Jones sought

study aides to help prepare for an upcoming examination, asking a friend who was a police officer

and had attended a different police training program in the past for any helpful notes she may have.

She provided him with a study guide that clearly appeared to have been prepared by a recruit.

Following a report from another recruit who claimed to believe that Mr. Jones obtained answers

to an actual state exam rather than a study guide, the Police Training Institute conducted an

investigation into the matter.

                                                 1
      Case: 1:20-cv-05798 Document #: 1 Filed: 09/29/20 Page 2 of 11 PageID #:2




       2.      The investigation did not substantiate the claim that Mr. Patrick had an exam in his

possession and the Associate Director of the Police Training Institute issued a written report

confirming that Mr. Jones had been honest, forthcoming, and fully cooperative with the

investigation. Moreover, that report found no wrongdoing on Mr. Jones’s part. The report

concluded with a recommendation that Mr. Jones be allowed to continue at the Police Training

Institute, and no further action was recommended.

       3.      Despite the report’s findings and suggestions, and without conducting any

investigation of its own, the Sheriff’s Office summarily terminated Mr. Jones’s employment and

abruptly removed him from the training program. At that time and since, Undersheriff Lawrence

Oliver published within and outside the Sheriff’s Office, initially in the form of a termination letter,

false statements that Mr. Jones was untrustworthy, lacked integrity and had violated the Sheriff’s

Offices rules and/or laws.

       4.      The false statements impugn Mr. Jones’ integrity in carrying out his job

responsibilities. Therefore, Mr. Jones brings this action under Illinois tort law for defamation per

se.

                                           THE PARTIES

       5.      Plaintiff, Patrick Jones, Jr., is a citizen of Wisconsin who was employed with the

Lake County Sheriff’s Office from September 3, 2019 through September 30, 2019.

       6.      Defendant Lake County Sheriff’s Office is a county office established by the

Constitution of the State of Illinois for the County of Lake, with a place of business at 25 South

Martin Luther King Drive, Waukegan, IL 60085, and is a citizen of Illinois.




                                                   2
      Case: 1:20-cv-05798 Document #: 1 Filed: 09/29/20 Page 3 of 11 PageID #:3




        7.      Defendant, Lawrence E. Oliver, is a citizen of Illinois. Defendant Oliver is

employed as Undersheriff for the Lake County Sheriff’s Office in Lake County, Illinois and as

such is its agent.

                                 JURISDICTION AND VENUE

        8.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332, in that Plaintiff is seeking

compensatory damages in excess of $75,000 and the matter is between citizens of different states.

        9.      This action properly lies in the Northern District of Illinois, Eastern Division,

pursuant to 28 U.S.C. § 1391(b)(2), in that it arises out of events that occurred in Waukegan,

Illinois, which in the territory covered by the Northern District of Illinois, Eastern Division. The

Lake County Sheriff’s Office is located in the Northern District of Illinois, Eastern Division.

                                       RELEVANT FACTS

        10.     In mid-2019 Mr. Jones accepted a position with the Lake County Sheriff’s Office.

He was extremely excited about the opportunity to serve as a police officer.

        11.     Upon beginning employment with the Sheriff’s Office, Mr. Jones attended the

Police Training Institute at the University of Illinois Urbana-Champaign in September 2019 as

required. The Police Training Institute is comprised of police recruits from throughout the State of

Illinois and trainers from various law enforcement agencies.

        12.     On September 17, 2019, Director of the Police Training Institute, Dr. Mike

Schlosser, addressed Mr. Jones’ recruit class, advising them of the importance of being resourceful

in obtaining study materials such as sharing notes with each other and working together to prepare

for an upcoming examination. Primary Instructor Ed Ogle relayed similar instructions to the class,

encouraging individuals to share notes.




                                                  3
      Case: 1:20-cv-05798 Document #: 1 Filed: 09/29/20 Page 4 of 11 PageID #:4




       13.     Following Dr. Schlosser’s suggestion, on September 17, 2019, Mr. Jones contacted

Rachel Richardson, a friend, via text messaging. Ms. Richardson was a member of the Mt. Prospect

Police Department and had previously graduated from the Cook County Sheriff’s Training

Institute. Mr. Jones asked Ms. Richardson for any notes she had prepared while studying for the

state exam.

       14.     Ms. Richardson responded that her notes wouldn’t be limited to the just to the state

examination and provided Mr. Jones with a study guide (“Study Guide”) via a Google Drive link

titled “State Review Complete.”

       15.     On September 18, 2019, during lunch, fellow recruit, Lena Melki, also of the Lake

County Sheriff’s Office, expressed apprehension to Mr. Jones and others at their lunch table about

the upcoming examination. Mr. Jones, believing that students were intended to collaborate and

share notes, reassured her she would do fine and shared with her that he had obtained the Study

Guide that might help though he didn’t give her a copy of the study guide.

       16.     Following Mr. Jones’s conversation with Ms. Melki, another recruit reported to the

Police Training Institute’s Assistant Director Joseph Gallo that Mr. Jones may be in possession of

“answers to an exam.”

       17.     On September 19, 2019, Mr. Gallo initiated an extensive investigation which

included, inter alia, calling each of the individuals who were present at the lunch table in

separately, advising each that it was imperative they were truthful in answering questions, and then

inquiring about Mr. Jones’ statements at the lunch table on September 18, 2019 about having

materials to use to prepare for the exam.

       18.     All of the recruits except for the one who reported the matter confirmed that Mr.

Jones never said he had a copy of the exam but said he had a study guide for the exam.



                                                 4
      Case: 1:20-cv-05798 Document #: 1 Filed: 09/29/20 Page 5 of 11 PageID #:5




       19.     Mr. Jones made the document in question available to Mr. Gallo who reviewed it

and confirmed that it appeared to be a study guide.

       20.     Throughout the investigation, Mr. Jones was forthcoming, fully cooperative, and

honest. Mr. Gallo also requested information regarding the Study Guide from all other recruits.

       21.     During this process Mr. Gallo communicated with the Illinois Law Enforcement

Training and Standards Board (the “Training and Standards Board”). The Training and Standards

Board is the Illinois state agency mandated to promote and maintain a high level of professional

standards for law enforcement and correctional officers. The Training and Standards Board,

through Patrick Connolly, Deputy Director of Field Operations, and Fred Kientzle, Police Training

Specialist, reviewed the Study Guide and collaborated with Mr. Gallo on the investigation.

       22.     Following the completion of his investigation, Mr. Gallo prepared a report with the

Subject Line, “Investigation – State Exam Study Guide”, dated September 24, 2019 (the

“Investigation Report”), regarding his investigation into the allegation previously made against

Mr. Jones. The Memorandum Form is attached hereto as Exhibit A.

       23.     In the Investigation Report, Mr. Gallo reported the actions taken to investigate the

matter, discussed findings and included recommendations.

       24.     The Investigation Report stated that based upon his investigation, Mr. Gallo

recommended, “that Patrick Jones be allowed to remain at PTI [Police Training Institute].” Messrs.

Connolly and Kientzle of the Training and Standards Board both concurred with Mr. Gallo’s

recommendation as also reported in the Investigation Report.

       25.     The Investigation Report finding included that Mr. Jones did not seek Ms.

Richardson’s notes until after instructor’s encouraged note sharing, the document Mr. Jones

received was entitled “state exam review” and was not in the form of a test, the document was



                                                5
      Case: 1:20-cv-05798 Document #: 1 Filed: 09/29/20 Page 6 of 11 PageID #:6




readily accessible on the internet, and the Training and Standard’s Board was already aware of the

document’s existence and had changed the test accordingly. The report also determined that Mr.

Jones did not share the study guide with any fellow recruits.

       26.     Defendants were aware of the Investigation Report, its factual findings, and its

conclusions. The Sheriff’s Office was provided with a copy of the Investigation Report.

       27.     The Sheriff’s Office never conducted its own independent investigation into the

matter. It never even interviewed Mr. Jones concerning what had occurred or asked him to see the

document which was the subject of the investigation.

                       Defendants Terminated Mr. Jones’s Employment

       28.     On September 30, 2019, Mr. Jones was called into a meeting with Sgt. Keith Kaiser,

the Director of Training with the Sheriff’s Office, while he was at the Police Training Institute.

Sgt. Kaiser tendered Mr. Jones with a document with the Subject Line, “Letter of Termination”

(“Termination Letter”). The Termination Letter, which was signed by Undersheriff Lawrence E.

Oliver and dated September 30, 2019, is attached hereto as Exhibit B.

       29.     Disregarding the finding and recommendation of Mr. Gallo’s investigation, the

Termination Letter stated,

       An administrative review into the acquisition of this document, your actions to
       distribute that document to other recruits under the guise as a ‘study guide’ and your
       response, fall short of the truthfulness and integrity that are essential to the core
       standard of values we hold ourselves accountable to in law enforcement.

       30.     The Termination Letter stated that Mr. Jones was in violation of the Lake County

Sheriff’s Office Rules and Regulations, specifically Rule 2.1 “Dishonorable Conduct” which

requires a Sheriff’s Office employee to “abide by all laws, ordinances and Sheriff’s policies, rules,

regulations and general orders and directives of the Sheriff’s Office” and states employees “will

not act in any manner which brings dishonor or discredit to themselves or to the Sheriff” and Rule

                                                 6
      Case: 1:20-cv-05798 Document #: 1 Filed: 09/29/20 Page 7 of 11 PageID #:7




2.2 “Unsatisfactory Performance” which requires employees to “maintain sufficient competency

in their skills and training so that they can properly perform their duties and assume the

responsibilities of their positions. Members will employ the highest standards of efficiency and

care when performing their duties.”

          31.   Defendants made no effort to investigate events regarding the Study Guide and had

no basis to ignore Mr. Gallo’s conclusions as well as the conclusions and recommendations of the

Training and Standards Board staff who were involved in the investigation.

          32.   Defendants failed to even interview Mr. Jones or his friend who had provided him

with the study guide before including the false statements about Mr. Jones in the Termination

Letter.

          33.   In addition to being sent to Mr. Jones, the Termination Letter with the false

statements about Mr. Jones indicates Undersheriff Oliver published the Termination Letter and the

contents therein to numerous individuals within the Sheriff’s Office, including Sheriff John

Idleburg, Chief of Staff Anthony Vega, Deputy Chief Christopher Thompson, and Business

Manager James Chamernik. The Termination Letter was also published to third parties in the form

of the six-person Lake County Sheriff’s Office Merit Commission.

                Mr. Jones’s Efforts to Obtain a Subsequent Law Enforcement Position

          34.   The Lake County Sheriff’s Office has also been sharing the Termination Letter

and/or the false statements it contains with prospective employers.

          35.   Following the termination of his employment with the Sheriff’s Office, Mr. Jones

was contacted by the Des Plaines Police Department in Des Plaines, IL regarding a position.

          36.   During the interview process, Mr. Jones successfully passed a polygraph, which

included Mr. Jones disclosing events at the Police Training Institute regarding the Study Guide.



                                                7
      Case: 1:20-cv-05798 Document #: 1 Filed: 09/29/20 Page 8 of 11 PageID #:8




Following completion of the polygraph, Mr. Jones was instructed to forward his transcripts for

review.

          37.   Prior to receiving his transcripts, the Des Plaines Police Department issued a letter

that Mr. Jones would not be advancing through the hiring process. Mr. Jones contacted the human

resources department and was informed that the decision may have been based upon a negative

reference from a former employer.

          38.   In January 2020, Mr. Jones began interviewing with the Waukegan Police

Department in Waukegan, IL. Again, Mr. Jones was forthright and relayed the circumstances

regarding the Study Guide and his termination from the Sheriff’s Office. The Sheriff’s Office had

communicated to the Waukegan Police Department that Mr. Jones was “less than trustworthy.”

          39.   In April 2020, Mr. Jones sought a position with the Antioch Police Department in

Antioch, IL. Detective Tom Nowotarski informed Mr. Jones that he was their top candidate, and

significantly ahead of his closest competitor. Mr. Jones passed his pre-employment drug screening,

his polygraph, and his psychological evaluation. Mr. Jones was subsequently not selected for the

position.

          40.   Upon information and belief, the Sheriff’s Office has been providing false

statements to prospective employers that impugn Mr. Jones’s trustworthiness and integrity.

                               COUNT I: DEFAMATION, PER SE
                         (Against Defendants Lake County Sheriff’s Office
                                     and Lawrence E. Oliver)

          41.   Mr. Jones restates and realleges the allegations of paragraphs 1 through 40 as if

fully restated herein.

          42.   The statements contained in the Termination Letter that Mr. Jones took actions to

distribute the Study Guide to fellow recruits and that Mr. Jones actions, “fall short of the



                                                  8
      Case: 1:20-cv-05798 Document #: 1 Filed: 09/29/20 Page 9 of 11 PageID #:9




truthfulness and integrity” are false and were known to be false or were made with reckless

disregard for the truth or falsity of the statements. These false statements were published to

multiple individuals including all members of the Lake County Sheriff’s Office Merit

Commission.

       43.     The statements made by Defendant Oliver impute a want of integrity in the

discharge of Mr. Jones duties of office and employment.

       44.     The statements made by Defendant Oliver prejudice Mr. Jones and impute a lack

of ability in his profession, which is in the area of law enforcement, because they can be used to

deny Mr. Jones employment with other departments or to deny being rehired by Defendant.

Honesty and integrity are requirements for a career in law enforcement.

       45.     At all relevant times, Defendant Oliver was aware of Mr. Gallo’s Investigation

Report and its conclusions, and knew the statements he was including in the Termination Letter

were false or should have known they were false based on the information contained in the

Investigation Report.

       46.     An unprivileged publication occurred when Defendant Oliver published knowingly

false statements within the Sheriff’s Office concerning Mr. Jones’s dismissal to the employees and

officers of the Sheriff’s Office.

       47.     By publishing the false statements in the Termination Letter, Defendant Oliver, and

Defendant Sheriff’s Office, through Defendant Oliver, acted with malice.

       48.     Defendant Oliver failed to properly investigate the truth of the statements made in

the Termination Letter including failing to interview Mr. Jones himself, which Mr. Oliver and the

Sheriff’s Office had every opportunity to do, and failing to personally review the document that

was the subject of the Investigation Report.



                                                9
     Case: 1:20-cv-05798 Document #: 1 Filed: 09/29/20 Page 10 of 11 PageID #:10




            49.   The statements made by Defendant Oliver, and included in the Termination Letter,

are not subject to an innocent construction as there is no reasonably innocent non-defamatory

interpretation.

            50.   Upon information and belief, Defendants continue to inform potential employers

of Mr. Jones that Mr. Jones is not trustworthy, further publishing false statements to the detriment

of Mr. Jones.

            51.   Defendants have refused to cease making false statements regarding Mr. Jones’s

trustworthiness and integrity or to otherwise mitigate the damage to Mr. Jones.

            52.   As a result of Defendants’ false and defamatory statements, Mr. Jones has suffered

damages including interference with his career, for which integrity and honesty are requirements,

and pain and suffering resulting from his professional humiliation and impairment of his personal

and professional reputation.

            WHEREFORE Plaintiff respectfully requests the entry of judgment in his favor and

against Defendants as follows:

            A.    Injunctive relief in the form of a permanent injunction that prohibits Defendants

Lake County Sheriff’s Office and Lawrence E. Oliver from publishing false and defamatory

statements concerning Mr. Jones including, but not limited to any statement or insinuation that Mr.

Jones is dishonest or lacks integrity in performing his job duties;

            B.    Compensatory damages, including presumed damages, in an amount to be proven

at trial;

            C.    Punitive damages;

            D.    Pre- and post-judgment interest computed according to 735 ILCS § 5/2-1303; and

            E.    Such other and further relief as may be just in law and in equity.



                                                   10
     Case: 1:20-cv-05798 Document #: 1 Filed: 09/29/20 Page 11 of 11 PageID #:11




                                 DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff requests a trial by

jury on all issues so triable.




                                                            Respectfully submitted,

Dated: September 29, 2020                                   PATRICK JONES, JR.

                                                            /s/ Ruth I. Major
                                                            One of His Attorneys


Ruth I. Major (ARDC No. 6205049)
Keith D. Barnstein (ARDC No. 6299044)
The Law Offices of Ruth I. Major, P.C.
70 West Madison Street, Suite 2020
Chicago, Illinois 60602
Phone: (312) 893-7544
rmajor@major-law.com
kbarnstein@major-law.com




                                               11
